FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 16, 2021

                                     No. 04-21-00552-CV

                                 IN RE Christine HORTICK


                                        ORDER

      On December 15, 2021, Relator Christine Hortick filed an emergency petition for a writ
of mandamus.
       On December 16, 2021, Relator filed an emergency motion to stay the certification to the
Secretary of State for the ballot in the election for the 225th Judicial District Court of Bexar
County.
         Relator’s request for a stay is GRANTED. We ORDER Respondent Monica Alcantara,
Bexar County Democratic Party Chairwoman, to not certify the name of Shannon Roberta
Salmón for the ballot for the 225th Judicial District Court of Bexar County pending further order
of this court.
      Respondent and Real Party in Interest may file a response by 12:00 p.m., December 17,
2021. Any response must comply with Rule 52.4.

       It is so ORDERED December 16, 2021.


                                                                   PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT